Citation Nr: 0832494	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-38 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from March 1978 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In July 2006, the Board reopened the claim of entitlement to 
service connection for a respiratory disability and remanded 
the matter to obtain additional clinical information.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

The competent evidence of record shows the veteran's 
respiratory disability, diagnosed as chronic obstructive 
pulmonary disease (COPD) and bronchitis, preexisted service, 
and that there was an increase in the underlying severity of 
the veteran's respiratory disability during his period of 
active duty service.  


CONCLUSION OF LAW

A preexisting respiratory disability was aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In this decision, the Board grants service connection for a 
respiratory disability which represents a complete grant of 
the benefits sought on appeal.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required with respect to this issue.

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).



In various written statements, the veteran contends that his 
service responsibilities as a boiler repair technician 
exposed him to many hazardous fumes and particles in the air 
which either caused or aggravated his respiratory disability, 
to include COPD, asthma and bronchitis. 

The veteran's DD Form 214 shows that the veteran's MOS as a 
boiler repair technician and automatic combustion control 
console operator. 

The veteran's service treatment records show than on entrance 
examination, his lungs and chest were clinically evaluated as 
"abnormal."  It was noted that the veteran had rales and 
wheezing of both lung fields and that he had a history of 
bronchitis.  During service, the veteran was treated for 
reactive airway disease (RAD).

On VA examination in September 1995, the veteran was 
diagnosed as having mild RAD.  The examiner noted that the 
veteran had a history of tobacco use and that he was 
currently smoking a pack a day.

Private medical treatment records dated from December 1994 to 
October 2001 show that the veteran was diagnosed as having 
asthma and COPD.  

VA outpatient treatment records dated from December 2001 to 
September 2006 show that the veteran was treated for asthma 
and COPD.

In light of the veteran's service responsibilities as a 
boiler repair technician and his current diagnoses of asthma 
and COPD, the Board remanded the case in February 2008 for a 
VA examination.

The veteran underwent a VA examination in March 2008 and was 
diagnosed as having obstructive pulmonary disease, with an 
ongoing component of reversible obstructive pulmonary disease 
from asthma, as well as elements of chronic bronchitis.  The 
examiner felt that the veteran's obstructive pulmonary 
disease and bronchitis had their onset prior to the military 
and were permanently aggravated during the veteran's time in 
the service.  He further concluded that the veteran's chronic 
tobacco use would be strongest cause of the progression of 
the reversible obstructive airway disease and chronic 
obstructive pulmonary disease; however, it was possible that 
there was a small component of his COPD that was attributable 
to the irritant inhalation exposure during service as well.      

Here, the competent evidence indicates that the veteran had a 
lung disorder that existed at the time of his entrance into 
service.  The veteran is currently diagnosed as having COPD 
and bronchitis.  The veteran contends that he was exposed to 
various irritants during his service in the Navy.  Statements 
from the March 2008 VA examiner support the veteran's 
contentions.  Although the VA examiner also acknowledged that 
the veteran's primary progression of his obstructive 
pulmonary disease was due to his many years of smoking, the 
examiner concluded that the veteran's constant and prolonged 
exposure to pollutants and irritants during service could 
also lead to COPD.  The examiner concluded that the exposure 
to irritants during the veteran's military service was at 
least a small contributing factor to the veteran's COPD.  
Ultimately, the evidence is shown to be in equipoise, 
therefore the benefit of the doubt as contemplated by 38 
U.S.C.A. § 5107 applies in this instance.  Accordingly, 
service connection for a respiratory disability is warranted 
on an aggravation basis.


ORDER

Service connection for a respiratory disability (diagnosed as 
COPD and bronchitis), on the basis of aggravation, is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


